—Decree affirmed, with costs. Memorandum: On this record questions of fact have arisen in relation to the solvency of the decedent Frank Ruszkiewiez at the time certain stock transfers were made by him to J. C. Ruszkiewiez and as to the intention of Frank Ruszkiewicz in making the transfers. The surrogate has found that at the time that Frank Ruszkiewiez transferred the shares he was not insolvent and that the transfer was not in fraud of creditors. We find in this record with its voluminous and confused exhibits evidence to sustain the surrogate’s decision and do not find the weight of the evidence in conflict with the determination. All concur. (The decree dismisses petitioner’s objections to the accounts of the executors.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.